        Case 9:19-cr-00030-KLD Document 13 Filed 07/11/19 Page 1 of 3


TIMOTHY J. RACICOT                                                       FILED
Assistant U.S. Attorney
U.S. Attorney's Office                                                     JUL 1 1 2019
105 East Pine Street, 2nd Floor                                         Clerk, U.S District Court
                                                                          District Of Montana
P.O. Box 8329                                                                 Great Falls
Missoula, MT 59807
Phone: 406-542-8851
Fax:     406-542-1476
Email: Tim.Racicot2@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

 UNITED STATES OF AMERICA,                   CR 19-30-M-~l):if1'\,

              Plaintiff,                     INDICTMENT

        vs.                                  INTERSTATE STALKING
                                             Title 18 U.S.C. § 2261A(2)(B) (Count I)
                                             (Penalty: Five years imprisonment, $250,000
 BRYAN GREGG WATERFIELD                      fine, and three years supervised release)
 NASH,
         Defendant.                          INTERSTATE COMMUNICATION WITH
                                             INTENT TO EXTORT
                                             Title 18 U.S.C. § 875( d) (Count II)
                                             (Penalty: Two years imprisonment, $250,000
                                             fine, and one ear su ervised release

THE GRAND JURY CHARGES:

                                     COUNT!

      That beginning in approximately December 2013, and continuing until

approximately June 2019, at Whitefish, in Flathead County, in the State and

District of Montana, and elsewhere, including the Northern District of California,

                                         1
        Case 9:19-cr-00030-KLD Document 13 Filed 07/11/19 Page 2 of 3


the defendant, BRYAN GREGG WATERFIELD NASH, with the intent to harass

and intimidate John and Jane Does 1-33 (full names withheld to protect privacy),

used an interactive computer service, electronic communication service, electronic

communication system of interstate commerce, and other facilities of interstate and

foreign commerce, namely a computer, cellular telephone, e-mail and the internet,

to engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to John and Jane Does

1-33, in violation of 18 U.S.C. § 2261A(2)(B).

                                     COUNT II

      That beginning in approximately December 2013, and continuing until

approximately June 2019, at Whitefish, in Flathead County, in the State and

District of Montana, and elsewhere, including the Northern District of California,

the defendant, BRYAN GREGG WATERFIELD NASH, with the intent to extort

money and things of value from John Does 1 and 2, knowingly transmitted in

interstate commerce electronic messages that contained a true threat to injure the

reputations of John Does 1 and 2, that is, the defendant threatened to release

information to law enforcement and the media regarding alleged behavior and

violations of the laws of the United States by John Does 1 and 2 if John Does 1 and

2 refused to pay the defendant substantial sums of money, in violation of

II

II
                                          2
       Case 9:19-cr-00030-KLD Document 13 Filed 07/11/19 Page 3 of 3


18 U.S.C. § 875(d).

      A TRUE BILL.
                                        Foreperson signature redacted. Original document
                                        filed under seal.




~L(?_/
KURTG.ALME




                                                       Crim. Summons_L
                                                       Worranta
                                                                ·----
                                                       Ball1. _ _ __




                                    3
